ELECTRONIC RECORD                            0*¥-/fc
                                                                             O ¥5 */4
GOA #       03-14-00722-CR                       OFFENSE:       22.02


STYLE:      Mark Fruge v. The State ofTexas      COUNTY:        Travis

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:   331st District Court


DATE: 12/3/15                     Publish: NO    TC CASE #:     D-l-DC-13-200256




                        IN THE COURT OF CRIMINAL APPEALS
                                                                                 OV3-/6
                                                                                 6¥¥--£
STYLE:   Mark Fruge v. The State of Texas            CCA #:                      O %S- lie
         PRO S£                       Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

         R£7V$^                                      JUDGE:
DATE:      gS/PW^0^                                  SIGNED:                           PC:

JUDGE:        il.lt Ll^'U'6-^                        PUBLISH:                          DNP:




                                         -•


                                                                                       MOTION FOR

                                                  REHEARING IN CCA IS:

                                                  JUDGE:




                                                                          ELECTRONIC RECORD